DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/16/2021 has been entered. Claim 19 has been amended. Claims 1 - 18 have been canceled. Claims 19 -27 are pending in this application.

Response to Arguments
Applicant's arguments filed 12/16/2021, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please note: Claims 23-26 do not have support on 15445355 and provisional application 62301904. Given that these claims only have support on the specification of the current application dated 10/11/2019, this date is the earliest priority date for these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BESTOR et al. (US 20180184244 A1), hereinafter BESTOR.
Regarding claim 26,
BESTOR teaches a method for tracking a location of one or more person of interest (detecting the out-of-boundary condition [0097][0134]; Fig. 3 and Fig. 6), the method comprising: capturing video data of a person at a first camera of a first network disposed in a first region (detected, via the one or more audio and/or video streams [0097][0134]; Fig. 3 and Fig. 6; autonomous unmanned aerial vehicle 120 is an audio and/or video recording device 122 [0022]; Fig. 1); detecting behavior of the person from the video data, wherein the video data includes a video frame (detecting the same individual in a location associated with a threshold level of recent criminal activity “behavior” [0097][0134]); and tracking the person in the first region (e.g., tracking the individual via facial recognition or clothing characteristics. .. determined via comparing a location of the audio, video, and/or RF identifier recording device providing the audio and/or video stream or RF identities relative to a local or remote geographic database of jurisdictional boundaries [0097][0134); using triangulation enabled by wireless emission detectors in a vicinity of the video frame (using a triangulation technique, location information received from other computing [0062]);
wherein capturing wireless data transmitted by a mobile communication device on the person at a first RF emission detector disposed in the first region (record RF source device identifiers (e.g., such as a medium access control “MAC” address, a radio identifier “ID”, or other unique wireless device transmitting identifier that is used to uniquely identify a transmitting device) it receives from other devices sending communications over-the-air, and may further record information such as a direction (if an antenna array allows such information), strength of signal, and other wireless parameters associated with the recorded RF identifier [0030]).
(The autonomous unmanned aerial vehicle 120 [0041]; Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 and 27 are rejected under 35 U.S.C. 103 as being obvious over Nguyen et al. (US 20170308757 A1), hereinafter Nguyen in view of Baxley et al. (US 20150348342 A1) hereinafter Baxley.
Regarding claim 19,
Nguyen teaches a method for tracking a location of one or more person of interest (a system that determines an association between a person and a mobile device carried by the person [0005]), the method comprising: capturing video data of a person at a first camera of a first network disposed in a first region, wherein the video data includes a video frame (the recorder 304 detects an increased distance using images captured by its camera [0032]; Fig. 1); detecting behavior of the person from the video data (detects an increased distance [0032]); and tracking the person in the first region (In the tracking step 604, human objects that appear on multiple frames and belong to the same person are detected and tracked [0042]-[0044]; Fig. 6), using wireless emission detectors in a vicinity of the video frame (The visual image recording device 502 may record a video 516 of a scene within its view.  The RF recording device 502 captures wireless data 518 from mobile devices within its coverage area.  The recorded video 516 is processed by the image processing device 506 to determine movement trajectory data 520 for each person in the video.  The RF processing device 508 converts the wireless data 508 into RSS time-series data 522.  User trajectory data 520 and RSS time-series data 522 are input into the motion-based predictor 510 and the distance-based predictor 512, with the video 516 and RF timestamps of the wireless data 508 synchronized [0038]; Fig. 4 and Fig. 5).
Nguyen did not explicitly teach using triangulation by wireless detector.
Baxley teaches using triangulation by wireless detector (Also, in example embodiments, RF sensor RSSI-based triangulation may be used to identify the location of an entity 20, or at least its RF emissions, within the AUS.  In other words, measurement of the RSSI from more than one RF sensor, along with knowledge of the location of each of the more than one RF sensor may be used to triangulate the location of the electronic device for which an RF signal is detected [0147]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of Baxley to the teaching of Nguyen.  The motivation for such an addition would be to accurately determine location of the electronic device (Baxley [0147]).

Regarding claim 20,
Nguyen and Baxley teaches all the features of claim 19, as outlined above.
Nguyen further teaches capturing wireless data transmitted by a mobile communication device on the person at a first RF emission detector disposed in the first region (when a person 300 carrying a mobile device 302 walks away from a recorder 304… the recorder 304 detects a decreased received signal strength “RSS” of the signals received by the RF receiver [0032]; Fig. 3).  

Regarding claim 21,
Nguyen and Baxley
Nguyen further teaches identifying a wireless attribute of the mobile communication device from the wireless data (When RF data such as a Wi-Fi packet is received, the time of arrival, the sender MAC address, and the RSS value for each captured packet is recorded [0045]).

Regarding claim 22,
Nguyen and Baxley teaches all the features of claim 21, as outlined above.
Nguyen further teaches identifying a personal attribute of the person from the video data (Human objects may be detected based on faces, upper body shapes such as head and shoulders, or any other characteristics of a person [0042]).  

Regarding claim 23,
Nguyen and Baxley teaches all the features of claim 22, as outlined above.
Nguyen further teaches wherein the personal attribute is selected from the group consisting of a face of the person “human face”, a color of a clothing item worn by the person “clothing color”, and a type of a clothing item “shirt” worn by the person [0043].  Please note that only one of these attributes satisfies the claim.

Regarding claim 27,
Nguyen and Baxley teaches all the features of claim 22, as outlined above.
Nguyen did not explicitly teach multiple cameras covering multiple areas.
Baxley teaches teach multiple cameras covering multiple areas ([0116]; Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of Baxley to the teaching of Nguyen.  The motivation for such an addition would be to monitor activity within more than one area of a facility or on a premises (Baxley [0045]).
24-25 are rejected under 35 U.S.C. 103 as being obvious over Nguyen and Baxley, and further in view of Christopher Buehler (US 20070182818 A1), hereinafter Buehler.
Regarding claim 24,
Nguyen and Baxley teaches all the features of claim 23, as outlined above.
Nguyen did not explicitly teach displaying on a graphical user interface including a map and location of the person.  
Buehler teaches displaying on a graphical user interface including a map and location of the person (the locations of various displays, personnel, vendors, or groups can be determined and displayed concurrently with the park map [0043]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of Buehler to the teaching of Nguyen and Baxley.  The motivation for such an addition would be to help visualize the location of event/object and/or to facilitate quick movement of the park personnel to a particular location (Buehler [0045]).

Regarding claim 25 is rejected under the same reasoning as claim 24, where Buehler teaches additional data can be added to the display [0044] that represent object ID associated with a park visitor [0043].  The motivation for such an addition would be to help visualize the location of specific event/object (Buehler [0045]).

Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Carey (US 20170256149 A1) hereinafter Carey in view of Gladish et al. (US 20200178060 A1), hereinafter Gladish. 
Regarding claim 26,
Carey teaches a method for tracking a location of one or more person of interest (a method of theft 
prediction and tracking [0009]), the method comprising: capturing video data of a person at a first camera of a first network disposed in a first region, wherein the video data includes a video frame (video of the individual [0011]; Fig. 2); detecting behavior of the person from the video data (depending on the circumstances “e.g., the individual's location and path of travel throughout the retail establishment and/or the spatial arrangement of video cameras and/or RF emission detectors throughout the establishment” the individual may or may not be recognized as having taken possession of the item [0011]); and tracking the person in the first region (enables the individual to be tracked [0011])  using triangulation enabled by wireless emission detectors in a vicinity of the video frame (the position of customer C, who is in possession of personal electronic device D, is identified by triangulation enabled by the RF emission detectors 12 in the vicinity of video frame 60 [0060]);
wherein capturing wireless data transmitted by a mobile communication device on the person at a first RF emission detector disposed in the first region (an RF signal from a mobile communication device “e.g., a smartphone” carried by the individual [0011]).
Carey did not explicitly teach that an aerial drone carrying the first camera and the first RF emission detector.
Gladish teaches an aerial drone carrying the first camera and the first RF emission detector (“e.g. other security camera, camera drones” which collect video data as well as other types of data, such as audio data, infrared data, and/or RF data [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teaching of Gladish to the teaching of Carey.  The motivation for such an addition would be providing obvious alternative of stationary security camera, with known mobility feature, for monitoring of same or nearby premises (Gladish [0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419